              Case 2:20-cv-00923-RSL Document 19 Filed 07/26/21 Page 1 of 2



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
      FREDERICK W. RICHARDSON,
 8
                                                                Cause No. C20-0923RSL
                             Plaintiff,
 9
                  v.                                            ORDER GRANTING EXTENSION
10
                                                                OF TIME
      U.S. DEPARTMENT OF LABOR - OFFICE
11
      OF WORKERS COMPENSATION
      PROGRAMS,
12
                             Defendant.
13

14          This matter comes before the Court on plaintiff’s motion for an extension of time in
15   which to file a motion for leave to amend the complaint. Dkt. # 18. The motion is unopposed
16
     and therefore GRANTED. Plaintiff may, on or before September 15, 2021, file a motion for
17
     leave to amend with a proposed amended complaint for the Court’s review, in compliance with
18
     Local Civil Rule 15. Failure to file a motion for leave to amend on or before September 15,
19

20   2021, will result in the entry of judgment in favor of defendant.

21
            Dated this 26th day of July, 2021.
22

23
                                                 Robert S. Lasnik
24                                               United States District Judge

25

26

27
     ORDER GRANTING EXTENSION
28   OF TIME - 1
Case 2:20-cv-00923-RSL Document 19 Filed 07/26/21 Page 2 of 2
